STATE OF MICHIGAN

                            COURT OF APPEALS



JOANNE D. DAWLEY, individually and as                         FOR PUBLICATION
personal representative of the ESTATE OF                      May 9, 2017
JAMES ARMOUR II,

              Plaintiff-Appellant,

v                                                             No. 331800
                                                              Mason Circuit Court
RODNEY W. HALL,                                               LC No. 15-000189-NI

              Defendant-Appellee.


Before: BORRELLO, P.J., and WILDER and SWARTZLE, JJ.

BORRELLO, P.J., (concurring).

       I concur in result only.


                                                       /s/ Stephen L. Borrello




                                           -1-